DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendment filed December 25, 2020 has been entered. Claims 1-41 are pending in the application, claims 9-10, 13, 22-40 are withdrawn as directed to a non-elected invention or species. Applicant’s amendments to the claims have not overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed October 13, 2020 (See below).
Claim Objections
Claims 1, 6, 7, 8, 11, 13, 15, 20, 21 and 41 are objected to because of the following informalities: 
Claim 1: On lines 33 and 37, “outer member” is missing an article and should recite “said outer member”.
Claim 1: On line 49, “inner member” should recite “flexible inner member” to coincide with previous recitations of the element.
Since claim 1 has been amended to recite “flexible inner member”, the recitations of “inner member” in claims 6, 7, 8, 11, 13, 15, 20, and 21 must be amended to match that language to ensure proper antecedent basis. 
Claim 41: On line 38, “said at least secondary rib” should recite “said at least one secondary rib”.
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Parodi (US 2008/0281228) in view of Garrison (US 9681882) and further in view of Meguro (US 2002/0087076).
 	Regarding claim 1, Parodi discloses an intravascular system (210, Fig 13-16) equipped with a guide catheter extension sub-system (230 and 240, Fig 13) cooperating with a guide wire (220, Fig 13), the intravascular system comprising: said guide wire removably advanceable in a blood vessel of interest to at least a treatment site (Para 0115, lines 1-5); and said guide catheter extension sub-system configured for controllable displacement along the guide wire (Para 0084, lines 1-13), said guide catheter extension sub-system having a proximal portion (end with element 231, Fig 13), a distal portion (end labeled A, Fig 13), and a middle junction portion (234, Fig 13) interconnected between said 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the micro-catheter taught by Parodi to have a tapered end that extends beyond the distal end of the sheath as taught by Garrison in order to have a micro-catheter that can navigate to the site of occlusions in a less traumatic manner and provide support for advancement of the outer elements (Col 17, lines 43-47; Col 2, lines 23-28).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner and outer members disclosed by Parodi and Garrison to have a second portion of the inner member with a larger outer diameter than a first portion of the inner member and have a flush transition between the inner and outer members as taught by Meguro in order to have an intravascular system that mitigates pains the patient suffers and lessens the injury on the organ tissue (Para 0077).
	Regarding claim 2, Parodi, Garrison, and Meguro disclose all of the elements of the invention as described above. Parodi’s modified invention further discloses a tapered micro-catheter (230, Fig 13 –Parodi modified by Garrison to be tapered and modified by Meguro to have a first portion and second portion as described above) is formed of a flexible material having differential flexibility along the predetermined length of said tapered micro-catheter (Fig 18; Para 0095, lines 2-14 -Parodi).
Regarding claim 4, Parodi, Garrison, and Meguro disclose all of the elements of the invention as described above. The modified invention of Parodi, Garrison, and Meguro is silent on the predetermined length of said micro-catheter. Garrison further teaches predetermined length of said micro-catheter exceeds 2 cm (Col 2, line 31-36). Modifying the micro-catheter disclosed by Parodi, Garrison, and Meguro to have a predetermined length that exceeds 2cm as further taught by Garrison would result in 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the micro-catheter disclosed by Parodi, Garrison, and Meguro to have a predetermined length that exceeds 2cm as further taught by Garrison in order to have a micro-catheter that enables rapid access and distal protection throughout all stages of the procedure (Col 2, lines 45-47).
Regarding claim 5, Parodi, Garrison, and Meguro disclose all of the elements of the invention as described above. Parodi’s modified invention further discloses that a diameter of said tapered micro-catheter (230, Fig 13 –Parodi modified by Garrison to be tapered and modified by Meguro to have a first portion and second portion as described above) at said distal end of said micro-catheter is below 1mm (Para 0078, lines 7-8 -Parodi).
Regarding claim 6, Parodi, Garrison, and Meguro disclose all of the elements of the invention as described above. Parodi, Garrison, and Meguro further disclose said tapered distal tip of said inner member (230, Fig 13 –Parodi modified by Garrison to be tapered and modified by Meguro to have a first portion and second portion as described above) interfaces at said outer surface of said inner member, with an inner surface of said tapered outer tip (6a, Fig 8 - Meguro) of said sheath (240, Fig 13 –Parodi), and wherein a dimensional transition between an outer diameter of said tapered outer tip of said sheath and an outer diameter of said tapered distal tip of said inner member is below 0.006" (See Fig 6; Para 0059 - Meguro).
	Regarding claim 19, Parodi, Garrison, and Meguro disclose all of the elements of the invention as described above. Parodi is silent regarding radio-opaque markers attached to at least said distal end of said sheath lumen of said sheath and a distal end of said micro-catheter. Garrison further teaches radio-opaque markers (224 and 324, Fig 1; Col 20, lines 36-44) attached to at least said distal end of said 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal ends of the sheath and micro-catheter Parodi, Garrison, and Meguro to have radio-opaque markers as further taught by Garrison in order to aid in the navigation and proper positioning of the tips under fluoroscopy (Col 20, lines 36-44).
Claims 3, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Parodi (US 2008/0281228) in view of Garrison (US 9681882) and Meguro (US 2002/0087076) and in further view of Di Caprio (US 2014/0276618).
Regarding claim 3, Parodi, Garrison, and Meguro disclose all of the elements of the invention as described above. The modified invention of Parodi, Garrison, and Meguro discloses the tapered micro-catheter (230, Fig 13 –Parodi modified by Garrison to be tapered and modified by Meguro to have a first portion and second portion as described above) includes a plurality of slots (231a and 231b, Fig 18 -Parodi) extending along said predetermined length of said tapered micro-catheter, and wherein the pitch of said plurality of slots changes along the length of said micro-catheter to increase the flexibility of the micro-catheter towards the distal end of said micro-catheter (Para 0095, lines 2-14 -Parodi). However, Parodi, Garrison, and Meguro do not disclose the flat wire helical coil as the mechanism that affects the flexibility of the micro-catheter. Di Caprio teaches flat wire helical coils (62, Fig 11) that have varying pitches to affect the flexibility of the tube (Para 0106, lines 5-9).  Modifying the slots disclosed by Parodi, Garrison, and Meguro to instead be flat wire helical coils as taught by Di Caprio would result in a micro-catheter that has lesser reinforcement in areas with larger pitch to allow for more flexibility (Para 0106, lines 5-11).

Regarding claim 14, Parodi, Garrison, and Meguro disclose all of the elements of the invention as described above.  Parodi, Garrison, and Meguro do not explicitly disclose the guide catheter extension sub-system further includes a flat wire helical coil member forming at least a portion of respective walls of a member selected from a group including said sheath, said tapered micro-catheter, and combination thereof. Di Caprio teaches an inner member (14, Fig 2B) includes a flat wire helical coil member (62, Fig 11) forming at least a portion of the walls of the inner member. Modifying the slots (231a and 231b, Fig 18) of the tapered micro-catheter (230, Fig 13 –Parodi modified by Garrison to be tapered and modified by Meguro to have a first portion and second portion as described above) disclosed by Parodi, Garrison, and Meguro to instead be flat wire helical coils as taught by Di Caprio would result in a tapered micro-catheter that has lesser reinforcement in areas with larger pitch to allow for more flexibility (Para 0106, lines 5-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slots (231a and 231b, Fig 18) of the tapered micro-catheter (230, Fig 13 –Parodi modified by Garrison to be tapered and modified by Meguro to have a first portion and second portion as described above) disclosed by Parodi, Garrison, and Meguro to instead be flat wire helical coils as taught by Di Caprio in order to have a tapered micro-catheter that has lesser reinforcement in areas with larger pitch to allow for more flexibility (Para 0106, lines 5-11).
Regarding claim 17, Parodi, Garrison, Meguro, and Di Caprio disclose all of the elements of the invention as described above. The modified invention of Parodi, Garrison, Meguro, and Di Caprio does not teach that the flat wire helical coil member is formed with a shape memory alloy including Nitinol. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flat wire helical coil disclosed by Parodi, Garrison, Meguro, and Di Caprio with the Nitinol flat wire helical coil further taught by Garrison in order to have a catheter that is flexible while still being kink resistant and collapse resistant (Col 18, lines 32-35).
Claims 7, 8, 15, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Parodi (US 2008/0281228) in view of Garrison (US 9681882) and Meguro (US 2002/0087076) and in further view of Kawai (US 2013/0237962).
Regarding claim 7, Parodi, Garrison, and Meguro disclose all of the elements of the invention as described above. Parodi, Garrison, and Meguro are silent regarding an inner member pusher coupled, at a distal end of said inner member pusher, to a proximal end of said inner member, and an outer member pusher coupled, at a distal end of said outer member pusher, to said proximal end of said sheath lumen; 5MR4783-2Application Serial No. 15/899,603Reply to Office Action dated 7 October 2019wherein said inner and outer member pushers are formed at said proximal portion of said guide catheter extension sub-system and are actuated to control displacement of said inner member and said outer member along the guide wire. Kawai teaches an inner member pusher (22, Fig 1(b)) coupled, at a distal end of said inner member pusher, to a proximal end of said inner member (21, Fig 1(b)), and an outer member pusher (42, Fig 1(a)) coupled, at a distal end of said inner member pusher, to said proximal end of said outer member (41, Fig 1(a)); 5MR4783-2Application Serial No. 15/899,603Reply to Office Action dated 7 October 2019wherein said inner and outer member pushers are formed at said proximal portion of said guide catheter extension sub-system (See Fig 4(a)) and are actuated to control displacement of said inner and outer member along the guide wire (Para 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parodi, Garrison, and Meguro to include inner and outer member pushers as taught by Kawai in order to have a system that can move more smoothly and decrease the contact area of the inner surface if the outer member and outer surface of the inner member (Para 0005, lines 6-15).
Regarding claim 8, Parodi, Garrison, Meguro, and Kawai disclose all of the elements of the invention as described above. The modified invention of Parodi, Garrison, Meguro, and Kawai further teaches an inner member pusher handle (36, Fig 1(b) -Kawai), and an outer member pusher handle (47, Fig 1(a) -Kawai); wherein said inner member pusher (22, Fig 1(b) -Kawai) is attached, at a proximal end of said inner member pusher, to said inner member pusher handle, and wherein said outer member pusher (42, Fig 1(a) -Kawai) is attached, at a proximal end of said outer member pusher, to said outer member pusher handle (see Figs 1(a) and 1(b) -Kawai).
Regarding claim 15, Parodi, Garrison, Meguro, and Kawai disclose all of the elements of the invention as described above. The modified invention of Parodi, Garrison, Meguro, and Kawai further teaches the outer member pusher (42, Fig 1(a) -Kawai) is a solid wire (Fig 4(b); Para 0052, lines 1-3 -Kawai), wherein said distal end of said inner member pusher (22, Fig 1(b) -Kawai) is tapered (25, Fig 2 -Kawai), and wherein said inner member includes, at the proximal end of said inner member, a tubular member (231, Fig 14 -Parodi) having a proximal opening and an internal channel aligned with said internal channel of said inner member (See Fig 14 – Parodi), and wherein the guide wire and said tapered distal end of said inner member pusher are received in said internal channel of said tubular 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Modifying the modified invention of Parodi, Garrison, Meguro, and Kawai to have an inner wire pusher that is a solid wire as further taught by Garrison would result in an inner member pusher that is stiff and kink resistant (Col 8, lines 55-56)
Regarding claim 21 Parodi, Garrison, Meguro, and Kawai disclose all of the elements of the invention as described above. The modified invention of Parodi, Garrison, Meguro, and Kawai further disclose said distal end (53, Fig 3(b) -Kawai) of said outer member pusher (42, Fig 3(b) -Kawai) has a tapered arcuated configuration cooperating with a contour of said inner member at said proximal end of said inner member (Para 0056, lines 10-13 -Kawai), said distal end of said outer member pusher being fixedly attached to said sheath at said proximal end of said sheath lumen (See Fig 3(d) -Kawai).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Parodi (US 2008/0281228) in view of Garrison (US 9681882) and Meguro (US 2002/0087076) and in further view of Westlund (US 2003/0105451).
Regarding claim 11, Parodi, Garrison, and Meguro disclose all of the elements of the invention as described above. Parodi, Garrison, and Meguro further discloses the interconnection mechanism (238 and 245, Fig 14 and Fig 15- Parodi) includes a threaded engagement/disengagement mechanism 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interconnection mechanism disclosed by Parodi, Garrison, and Meguro to have the engagement button on the inner member and the engagement slot on the outer member as taught by Westlund in order to have an interconnection mechanism that allows for the locking and unlocking of the members by longitudinally extending the members relative to one another (Para 0045, lines 14-17).
Regarding claim 12, Parodi, Garrison, Meguro, and Westlund disclose all of the elements of the invention as described above. The modified invention of Parodi, Garrison, Meguro, and Westlund teaches at least one engagement slot (238, Fig 15 -Parodi) is configured with a first channel (238a, Fig 14 -Parodi) and a second channel (238b, Fig 14 -Parodi) extending substantially in perpendicular one to another, and a third channel (curved portion between 238a and 238b, Fig 14 -Parodi) extending in .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Parodi (US 2008/0281228), Garrison (US 9681882), Meguro (US 2002/0087076), and Kawai (US 2013/0237962) and in further view of Morriss (US 2008/0183128).
Regarding claim 16, Parodi, Garrison, Meguro, and Kawai disclose all of the elements of the invention as described above. Parodi, Garrison, Meguro, and Kawai do not disclose that the tubular member includes a reinforced portion formed with a flat wire helical coil embedded in a wall of said tubular member and extended circumferentially around said internal channel of said tubular member. Morriss teaches a tubular member (12, Fig 6B) including a reinforced portion (region including element 28, Fig 6C) formed with a flat wire helical coil (28, Fig 6C) embedded in a wall of said tubular member ( Para 0097, lines 8-12) and extended circumferentially around said internal channel of said tubular member (see Fig 6C). Modifying the tubular member disclosed by Parodi, Garrison, Meguro, and Kawai to include a flat wire helical coil embedded in it as taught by Morriss would result in a tubular member that is allowed to bend without kinking (Para 0097, lines 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubular member taught by Parodi, Garrison, Meguro, and Kawai to include a flat wire helical coil embedded in it as taught by Morriss in order to have a tubular member that is allowed to bend without kinking (Para 0097, lines 3-5).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Parodi (US 2008/0281228), Garrison (US 9681882), Meguro (US 2002/0087076) and Di Caprio (US 2014/0276618) and in further view of Stigall (US 2014/0058251).
Regarding claim 18, Parodi, Garrison, Meguro and Di Caprio disclose all of the elements of the invention as described above. Parodi, Garrison, Meguro and Di Caprio do not disclose a flat wire helical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flat wire helical coil disclosed by Parodi, Garrison, Meguro and Di Caprio with the radio-opaque flat wire helical coil taught by Stigall in order to have a micro-catheter where the user can visualize the progress of the catheter toward the target location (para 0003, lines 1-3).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Parodi (US 2008/0281228), Garrison (US 9681882), Meguro (US 2002/0087076), and Kawai (US 2013/0237962) and in further view of Kawaguchi (US 2015/0265806).
Regarding claim 20, Parodi, Garrison, Meguro, and Kawai disclose all of the elements of the invention as described above. Parodi, Garrison, Meguro, and Kawai do not disclose that the inner member pusher is formed in a tubular configuration having an internal channel extending along the longitudinal axis of said inner member pusher, wherein said inner member pusher handle includes an entrance channel communicating with said internal channel of said inner member pusher, and wherein the guide wire enters into said internal channel of said inner member at said proximal end of said inner member through said entrance channel of said inner member pusher handle in communication with said internal channel of said inner member pusher. Kawaguchi teaches that the inner member pusher (16, Fig 1) is formed in a tubular configuration having an internal channel (13, Fig 2) extending along the longitudinal axis of said inner member pusher, wherein said inner member pusher handle (14, Fig 1) includes an entrance channel (26, Fig 2) communicating with said internal channel of said inner member 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner member pusher and pusher handle disclosed by the modified invention of Parodi, Garrison, Meguro, and Kawai with the tubular configuration of the inner member pusher and pusher handle taught by Kawaguchi in order to allow a guide wire to be smoothly inserted into a lumen of the inner member by reducing movement resistance (Para 0006, lines 3-6).
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Parodi (US 2008/0281228) in view of Garrison (US 9681882) and Mauch (US 2018/0126121) and further in view of Wang (US 2014/0012281).
Regarding claim 41, Parodi discloses an intravascular system (210, Fig 13-16) equipped with a guide catheter extension sub-system (230 and 240, Fig 13) cooperating with a guide wire (220, Fig 13), the intravascular system comprising: said guide wire removably advanceable in a blood vessel of interest to at least a treatment site (Para 0115, lines 1-5); and said guide catheter extension sub-system configured for controllable displacement along the guide wire (Para 0084, lines 1-13), said guide catheter extension sub-system having a proximal portion (end with element 231, Fig 13), a distal portion (end labeled A, Fig 13), and a middle junction portion (234, Fig 13) interconnected between said proximal and distal portions (Para 0100, lines 13-17), wherein said guide catheter extension sub-system comprises: an outer member (240, Fig 13) formed by a flexible substantially cylindrically contoured 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the micro-catheter taught by Parodi to have a tapered end that extends 
The modified invention of Parodi and Garrison discloses all of the elements of the invention as discussed above. The modified invention is silent regarding said first engagement portion of said interconnection mechanism includes at least a primary rib, at least one secondary rib distal to said at least primary rib, and an exit channel formed at said proximal end of said sheath in communication with said primary rib for removal of said inner member from said sheath, said at least secondary rib having a split ring configuration having at least a pair of flexible arcuately contoured arms circumferentially aligned each with respect to the other, wherein, in said engaged mode of operation, said second engagement portion of said interconnection mechanism is engaged in said at least primary rib, and said proximal portion of said elongated body of the inner member is received inside said split ring of said at least one secondary rib with said two arcuated arms thereof flexibly embracing said proximal portion of said elongated body of the inner member. Mauch teaches an interconnection mechanism includes a first engagement portion (44, Fig 2) configured at an end of the sheath of the outer member (18, Fig 3) and a second engagement portion (26, Fig 2) configured at an outer surface of a portion of said elongated body of the inner member (22, Fig 3), wherein said first engagement portion of said interconnection mechanism includes at least a primary rib (See annotated Fig 2 below) and an exit channel (Vertical portion of 48, Fig 2) in communication with said primary rib for retraction of said inner member (Para 0023) . Modifying the interconnection mechanism disclosed by Parodi and Garrison to have the second engagement member comprise the protrusion while the first engagement member comprises the primary rib and exit channel as taught by Mauch could be used to achieve the same result of forming a twist-lock style connection (Para 0023) and thus either configuration were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the 
The modified invention of Parodi, Garrison, and Mauch discloses all of the elements of the invention as discussed above. The modified invention is silent regarding said first engagement portion includes at least one secondary rib, said at least secondary rib having a split ring configuration having at least a pair of flexible arcuately contoured arms circumferentially aligned each with respect to the other, wherein, in said engaged mode of operation said proximal portion of said elongated body of the inner member is received inside said split ring of said at least one secondary rib with said two arcuated arms thereof flexibly embracing said proximal portion of said elongated body of the inner member. Wang teaches an interconnection mechanism (Para 0043) that includes an engagement portion (314, Fig 11) that includes at least one rib (348, Fig 11), said at least one rib having a split ring configuration having at least a pair of flexible arcuately contoured arms circumferentially aligned each with respect to the other (See Fig 12), wherein, in said engaged mode of operation said proximal portion of said elongated body of the inner member is received inside said split ring of said at least one rib with said two arcuated arms thereof flexibly embracing said proximal portion of said elongated body of the inner member (Para 0037; Para 0055). Modifying the interconnection member disclosed by Parodi, Garrison, and Mauch to also include at least one rib having a split ring configuration having at least a pair of flexible arcuately contoured arms as taught by Wang would result in an interconnection member that can provide structural support while also allowing the sheath to be formed into a desired shape (Para 0054-0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interconnection member disclosed by Parodi, Garrison, and Mauch to also include at least one rib having a split ring configuration having at least a pair of flexible arcuately .

    PNG
    media_image1.png
    713
    552
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments directed to Bowes have been fully considered by are moot in view of the current rejection that no longer relies on Lenker, but instead relies on Meguro (US 2002/0087076) to teach the amended limitations.
 Applicant's arguments directed to Lenker have been fully considered by are moot in view of the current rejection that no longer relies on Lenker, but instead relies on Mauch (US 2018/0126121) and Wang (US 2014/0012281) to teach the amended limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ANTARIUS S DANIEL/
 Examiner, Art Unit 3783     
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783